Citation Nr: 9935009	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of neck and spinal injuries suffered in a motor 
vehicle accident.  

2.  Entitlement to an increased rating for the service-
connected mechanical low back pain, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the RO.  

(The matter of the claim for increase is the subject of the 
Remand portion of this document.)



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran's cervical and thoracic spine disabilities are due to 
a motor vehicle accident or other disease or injury which was 
incurred in or aggravated by service.  

2.  The veteran's herniated nucleus pulposus at L3-L4 and 
small central herniated nucleus pulposus at L5-S1 are shown 
as likely as not to be due to a motor vehicle accident in 
service.  





CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for the residuals of thoracic and 
cervical spine injuries.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 
(1999).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a herniated nucleus pulposus at the 
L3-4 or L5-S1 levels is due to injury which was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he suffers from the residuals of 
neck and spinal injuries due to injuries he received after 
being run over by a truck in service.  

A careful review of the veteran's service medical records 
shows that, in June 1989, he was treated for complaints of 
low back and neck pain following performance of a substantial 
amount of heavy lifting.  The final diagnoses included those 
of neck strain and lower back strain.  Musculoskeletal 
examination at discharge was noted to be within normal 
limits.  

The veteran was initially afforded a VA examination in 
conjunction with a separate claim of service connection in 
March 1992.  An examination of the veteran's neck was noted 
to be normal.  The final diagnoses included those of 
mechanical low back pain.  

The veteran was afforded a second VA examination in June 
1996.  At that time, the veteran reported a history of low 
back and neck pain dating back to 1988 or 1989 when he had 
two isolated incidents:  the first involved a lifting injury, 
at which time he developed low back pain; the second was 
described as a more significant injury involving the motor 
vehicle accident.  According to notations within the 
examination report, the vehicle was stated to have run over 
his lower lumbar and thoracic spine, stopping just short of 
his skull.  

X-ray studies of the spine performed in conjunction with the 
examination were stated to show evidence of anterior spinal 
fusion at the C5-6 level and degenerative changes at the C4-5 
level.  A review of previously obtained MRI studies of the 
thoracic and lumbar spines demonstrated multilevel thoracic 
disc degeneration with anterior wedging of the T7, a small 
herniated nucleus pulposus at the L3-4 level, and a small 
central herniated nucleus pulposus at the L5-S1 level with 
anterior thecal sac effacement.  

The final diagnoses were as follows:  status post anterior 
cervical spine decompression and fusion with iliac crest bone 
graft at C5 to C6 level, secondary to myelopathy; and L3-4 
herniated nucleus pulposus and small central herniated 
nucleus pulposus at L5-S1, however, no gross clinical 
evidence of myelopathy or radiculopathy in the lower 
extremities.  The examining physician went on to explain 
that, while it was certainly plausible that the veteran might 
have had a herniated disc at L5-S1 and L3-4, secondary to the 
mechanism of injury occurring in 1988 or 1989, it was 
impossible to relate MRI or clinical evidence of same with 
radiculopathy or myelopathy present at the time of service.  

The most recent VA examination was conducted in May 1998.  At 
that time, the veteran presented with complaints of low back 
pain with occasional flare-ups.  The pain was described as 
being noticeable with strenuous activity such as stooping, 
bending, lifting and long sitting.  The veteran reported a 
history of low back injury after lifting a Howitzer and after 
the motor vehicle incident.  The final diagnosis was that of 
low back injury with residuals.  

In support of his claim, the veteran also submitted a lay 
statement from a fellow Marine who witnessed the motor 
vehicle incident as described above.  


I.  Cervical and thoracic spine conditions

With regard to the cervical and thoracic spine conditions, 
although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from such conditions, 
no competent evidence has been submitted to support his lay 
assertions that these disabilities are due to a disease or 
injury which was incurred in or aggravated by service.  The 
veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board recognizes the veteran's recitation of a history of 
a back injury in service at VA examinations where a diagnoses 
referable to cervical and thoracic spine conditions were 
rendered; however, based on the evidence submitted, there is 
no indication that the examining physician incorporated the 
veteran's recitation of his history into a medical conclusion 
regarding his diagnosis of these back disorders.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board notes that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement."  
Id.  

In the absence of competent evidence of a link between the 
veteran's cervical and thoracic spine conditions and service, 
the Board concludes that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded 
claim.  Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his cervical and thoracic 
spine conditions are related to disease or injury incurred in 
or aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claims as set forth above well grounded.  


II.  Lumbar spine condition -- herniated nucleus pulposus at 
the L3-4 level and small central herniated nucleus pulposus 
at the L5-S1 level 

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for lumbar spine disc disease is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Based on its review of the record, the Board finds that the 
veteran's currently demonstrated herniated nucleus pulposus 
at the L3-4 level and small central herniated nucleus 
pulposus at the L5-S1 level are shown as likely as not to be 
due to an injury which was incurred in service.  The June 
1996 VA examining physician noted that it was plausible that 
the veteran had herniated discs present at the time of 
service.  In addition, the most recent VA examination noted 
that the veteran was suffering from residual disability due 
to a low back injury.  Hence, the Board finds that the 
evidence of record is in relative equipoise with respect to 
the veteran's claim of service connection for a herniated 
nucleus pulposus at the L3-4 level and a small central 
herniated nucleus pulposus at the L5-S1 level.  By extending 
the benefit of the doubt to the veteran, service connection 
for the lumbar spine disc disease is warranted.  38 U.S.C.A. 
§ 5107(b).  



ORDER

Service connection for cervical and thoracic spine conditions 
is denied, as well-grounded claims have not been presented.  

Service connection for herniated nucleus pulposus at L3-4 and 
a small central herniated nucleus pulposus at the L5-S1 level 
is granted.  



REMAND

The veteran contends that his low back condition manifested 
by mechanical low back pain is more disabling than as 
currently rated.  In addition, in light of the action taken 
hereinabove, the Board notes that the now service-connected 
lumbar disc disease must be evaluated for rating purposes.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, the veteran was most recently afforded a VA 
examination in May 1998, at which time he reported 
experiencing low back pain with flare-ups.  Full range of 
motion of the dorsolumbar spine was demonstrated in all 
planes with pain on extremes.  No signs of fatigue, weakness, 
lack of endurance, spasm, atrophy or tenderness were 
evidenced.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his low back disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected low 
back disability since May 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected low back 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's lower back.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower back exhibits pain with use, 
weakened movement, excess fatigability, 
or incoordination.  This opinion should 
be expressed in terms of additional 
range-of-motion loss beyond that already 
demonstrated clinically.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected low back disability manifested 
by mechanical low back pain to include 
consideration of the holding in DeLuca.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







